CUSHMAN, District Judge
(after stating the facts as above).
Section 20 of the act, 44 Stat. 1436 (33 USCA § 920), provides: “In any proceeding for the enforcement of a claim for compensation under this chapter it shall be presumed, in the absence of substantial evidence to the contrary— * * *
(c) That the injury was not occasioned solely by the intoxication of the injured employee. * * * ”
Section 23 of the act, 44 Stat. 1437 (33 USCA § 923), provides: “(a) In making an investigation or inquiry or conducting a hearing the deputy commissioner shall not be bound by common law or statutory rules of evidence or by technical or formal rules of procedure, except as provided by this chapter; but may make such investigation or inquiry or conduct such hearing in such manner as to best ascertain the rights of the parties. Declarations of a deceased employee concerning the injury in respect of which the investigation or inquiry is being made or the hearing conducted shall be received in evidence and shall, if corroborated by other evidence, * * * be sufficient to establish the in- ‘ jury.
It is not necessary for the court to determine in this suit the effect or validity of the foregoing. The deputy commissioner had before him the injured claimant, Solberg. In view of his testimony and that of his witnesses McKennan, Edwardson, and Larson, it has not been shown that the Commissioner’s findings and award were unsupported by competent evidence. ,
Therefore the admissibility of the letter and report of the examining physician George E. Price it is not necessary to consider. Northwestern Stevedoring Co. v. Marshall (C. C. A.) 41 F.(2d) 28, 29, and 30.
The motion to dismiss will be granted. The order or decree of dismissal will be settled upon notice.
The clerk is directed to notify the attorneys for the parties of this ruling.